                 Case 20-12841-MFW                Doc 640-3         Filed 01/12/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: January 26, 2021 at 4:00 p.m.
                                                                (prevailing Eastern Time)
                                                                Hearing Date: To be determined if any objection is filed


                               NOTICE OF FEE MONTHLY STATEMENT

             PLEASE TAKE NOTICE that Phoenix Executive Services, LLC (“Phoenix”),

professional for the debtor and debtor in possession in the above-captioned bankruptcy cases (the

“Debtors”), has filed the Second Monthly Fee Statement of Phoenix Executive Services, LLC,

Providing a Chief Restructuring Officer and Certain Additional Personnel to the Debtors and for

Compensation for Services Rendered and Reimbursement of Expenses Incurred From the Period

of November 30, 2020 Through December 31, 2020 (the “Monthly Fee Statement”).

             PLEASE TAKE FURTHER NOTICE that any responses or objections to the Monthly

Fee Statement must be served in accordance with the Order (I) Authorizing the Debtors to Employ

and Retain Phoenix Executive Services, LLC to Provide the Debtors with a Chief Restructuring

Officer and Additional Personnel and (II) Designating Brian Gleason as the Debtors’ Chief

Restructuring Officer, Nunc Pro Tunc to the Petition Date [Docket No. 195] (the “Retention

Order”) so as to be received by undersigned counsel on or before January 26, 2021 at 4:00 p.m.




1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.

ACTIVE 54618157v1
             Case 20-12841-MFW        Doc 640-3       Filed 01/12/21   Page 2 of 2




(prevailing Eastern Time) (the “Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that if any responses or objections to the Fee

Statement are timely received, a hearing on the Monthly Fee Statement may be held at a date and

time convenient to the Bankruptcy Court. Only those objections made in writing and timely

received in accordance with the Retention Order and the procedures set forth herein will be

considered by the Bankruptcy Court at such hearing.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
MONTHLY FEE STATEMENT WILL BE DEEMED APPROVED AND PHOENIX WILL
BE ENTITLED TO PAYMENT OF ITS REQUESTED FEES WITHOUT FURTHER
NOTICE OR HEARING.


Dated: January 12, 2021                    GREENBERG TRAURIG, LLP

                                           /s/ Dennis A. Meloro
                                           Dennis A. Meloro (DE Bar No. 4435)
                                           1007 North Orange Street, Suite 1200
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 661-7000
                                           Facsimile (302) 661-7360
                                           Email: melorod@gtlaw.com

                                           -and-

                                           Nancy A. Peterman (admitted pro hac vice)
                                           Eric Howe (admitted pro hac vice)
                                           Nicholas E. Ballen (admitted pro hac vice)
                                           77 West Wacker Dr., Suite 3100
                                           Chicago, Illinois 60601
                                           Telephone: (312) 456-8400
                                           Facsimile: (312) 456-8435
                                           Email:     petermann@gtlaw.com
                                                      howee@gtlaw.com
                                                      ballenn@gtlaw.com

                                           Counsel for the Debtors and Debtors in Possession




ACTIVE 54618157v1
